SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Second Amended and Restated Employment Agreement (this “Agreement”) is made
as of the 31st day of December 2004 between Glowpoint, Inc., a Delaware
corporation having its principal office at 225 Long Avenue, Hillside, New Jersey
07205 (hereinafter “Glowpoint”), and Richard Reiss, 10 Timber Acres Road,
Springfield, New Jersey 07081 (hereinafter “Employee”).

WHEREAS, Employee and Glowpoint entered into an Amended and Restated Employment
Agreement on October 14, 2003 (the “Employment Agreement”); and

WHEREAS, Employee possesses certain executive-level knowledge of Glowpoint, the
videoconferencing industry and competitors of Glowpoint; and

WHEREAS, this Agreement amends and restates the Employment Agreement in its
entirety effective as of the Effective Date; and

WHEREAS, Glowpoint wishes to retain Employee to assist Glowpoint’s management
and Board of Directors by providing general executive-level advice regarding
Glowpoint, the videoconferencing industry and competitors of Glowpoint.

NOW, THEREFORE, in consideration of their mutual promises made herein, and for
other good and valuable consideration, the parties hereby agree as follows:

1. Employee Duties. Employee shall provide general executive-level advice
regarding Glowpoint, the videoconferencing industry, and competitors of
Glowpoint. Employee shall devote such portion of his business time as is
reasonably required to fully perform his services under this Agreement.

    2. Term of Agreement. The term of Employee’s services under this Agreement
(the “Employment Term”) shall commence as of the date hereof and shall terminate
on December 31, 2005.

    3. Compensation. As compensation for Employee’s services under this
Agreement, beginning January 1, 2005, Glowpoint shall pay Employee a salary of
$150,000 (the “Salary”) for the remainder of the Employment Term, in the amount
of $12,500 per month, payable on the fifteenth day of each month. Employee’s
rights as an optionee under Glowpoint’s 2000 Stock Incentive Plan (the “Plan”)
shall continue to be governed by the terms of the Plan and the associated stock
option agreements currently in effect (the “Award Agreements”). Glowpoint shall,
in addition to Employee’s compensation, reimburse Employee for any reasonable
expenses incurred by Employee in the performance of his duties under this
Agreement, upon submission of evidence thereof reasonably satisfactory to
Glowpoint, including but not limited to:

 

 

--------------------------------------------------------------------------------



        (a) Employee’s BMW car lease through its expiration onDecember 31, 2005,
as well as related service and insurance costs;

        (b) Employee’s cell phone monthly charges through December 31, 2005,
including the cost of all calls made by Employee in the performance of his
duties under this Agreement;

        (c) the cost to maintain a Glowpoint line and a business telephone line
at Employee’s home through December 31, 2005, as well as the cost of all video
and telephone calls made by Employee in the performance of his duties under this
Agreement;

        (d) Employee’s business travel expenses related to performance of his
duties under this Agreement through December 31, 2005, which expenses have been
pre-approved by Glowpoint; and

        (e) the premiums on a life insurance policy in the principal amount of
$1,000,000 for a term through December 31, 2005, containing substantially the
same terms and conditions as the life insurance policy currently maintained by
Glowpoint on Employee’s life, payable to Employee’s designated beneficiary or
Employee’s estate.

    4. Benefits. In addition to the above-listed compensation and expense
reimbursements, Employee shall be entitled to:

        (a) retain the laptop computer, cell phone and Polycom ViewStation and
associated monitor currently in Employee’s possession which were purchased by
Glowpoint for Employee’s use.

        (b) extension of the post-termination exercise period under the Plan and
each Award Agreement to twenty-four (24) months after the expiration of the
Employment Term; provided, however, that to the extent not exercised within the
time permitted by law for the exercise of incentive stock options following the
termination of Employee’s employment, such options shall convert automatically
to non-qualifying stock options.

        (c) In the event that Employee elects COBRA coverage following the
termination of the Employment Term, Glowpoint will, for the eighteen (18) month
period provided pursuant to COBRA following such termination, pay the applicable
COBRA premiums on Employee’s behalf to maintain Employee’s individual and family
Glowpoint health insurance coverage (including without limitation hospital and
dental care). As of the termination of that 18-month period, Employee will be
solely responsible for all applicable insurance premiums.

 

- 2 -

--------------------------------------------------------------------------------



    5. Confidential Information; Non-Solicitation. Except as required in
connection with the performance of services to Glowpoint, Employee shall not,
during or after the termination of the Employment Term, use or disclose to any
person, partnership or corporation any confidential business information or
trade secrets of Glowpoint obtained or learned by Employee during the Employment
Term. Employee also agrees that he shall not, for a period of one (1) year
following the termination of the Employment Term, induce any employee of
Glowpoint to terminate his or her employment with Glowpoint. Solely with respect
to this Paragraph 5 and Paragraph 6 herein, the term “Employment Term” shall
include all periods of Employee’s employment with Glowpoint, including those
which precede the date hereof.

    6. Work Product. Employee hereby agrees that all ideas, creations,
improvements and other works of authorship created, developed, written or
conceived by Employee within the scope of his employment under this agreement at
any time during the Employment Term are works for hire and shall be the property
of Glowpoint free of any claim whatever by Employee or any person claiming any
rights or interests through Employee.

    7. Employee’s Other Endeavors. Glowpoint acknowledges that Employee plans to
pursue employment or consultancy engagements by parties other than Glowpoint
(“Other Endeavors”) and that Employee shall (subject to the final sentence of
Paragraph 1 above) have the unrestricted right to pursue Other Endeavors,
whether or not any such Other Endeavor results in a conflict of interest with
the interests of Glowpoint (a “Conflict”). If Employee secures any Other
Endeavor (of which Employee shall promptly notify Glowpoint, for purposes of
this Paragraph 7), (a) Employee shall have the right to terminate the Employment
Term effective upon no less than least ten days’ prior written notice to
Glowpoint and (b) if Glowpoint reasonably determines that such Other Endeavor
results in a Conflict, Glowpoint shall have the right to terminate the
Employment Term effective upon no less than ten days’ prior written notice to
Employee (provided that, in the event of such a termination under this Paragraph
7, Employee shall nevertheless continue to be entitled to receive any
then-outstanding installments of the Salary when otherwise payable hereunder
through the end of the Employment Term).

    8. Miscellaneous. This Agreement is made in the State of New Jersey and
shall be governed by the laws of the State of New Jersey. The parties in any
action arising from this Agreement shall be subject to the jurisdiction and
venue of the federal and state courts, as applicable, situated within the State
of New Jersey. This Agreement constitutes the entire agreement, and shall
supersede any prior or contemporaneous agreement oral or written, between the
parties hereto regarding Employee’s services to Glowpoint as an employee as and
from the Effective Date forward and may not be modified or amended except by a
written document signed by the party against whom enforcement is sought. This
Agreement may be signed in more than one counterpart, in which case each
counterpart shall constitute an original of this Agreement.

 

- 3 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and
year first above written.

  GLOWPOINT, INC.               By:

--------------------------------------------------------------------------------

    Name:     Title:          

--------------------------------------------------------------------------------

  Richard Reiss

 

- 4 -

--------------------------------------------------------------------------------